DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Sep 2021 has been entered.
 
Claim Objections
Claims 11 and 21 are objected to because of the following informalities: Claim 11 should use the words “outer diameter” instead of O.D. to ensure clarity. Claim 21 should recite “the top disc” in line 3, “the bottom disc” in line 5, and “the middle disc” in line 6, to ensure consistency with the previously claimed “top disc, bottom disc, and middle disc.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a ¾” O.D. flat rounded element.” However, claim 1 already recites “a rounded element,” making it unclear if this “flat rounded element” is the same or different from the rounded element of claim 1. For the purposes of this examination, this phrase will be read as limiting the diameter of the rounded element of claim 1, as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-5, 9-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 33662114) in view of Whiting (US 6632130, previously cited). 
Regarding claim 1, Hurst teaches a grinding disc system, the system comprising: a top disc (25) having a top and a second surface (bottom facing surface), the top disc having a continuous sized aperture (28) therethrough; a middle disc (24) having an abrasive edge (col 3, lines 18-21; entire disc is abrasive), the middle disc having a continuous uninterrupted aperture (26) therethrough wherein an entirety of the aperture in the middle disc is of larger size than the aperture in the top disc (fig 6); and a shaft (10), the shaft having a rounded element (15) positioned into the aperture of the middle disc (col 3, lines 3-7) and attached to the second surface of the top disc, the shaft having a bar (14) connected to the rounded element and positioned through and attached to the top disc, wherein the bar and the rounded element are integral to one another (fig 6). Hurst does not teach the top disc having an abrasive top (but does teach the wheel may be abrasive or non-abrasive; col 2, lines 71-72), a bottom disc having an abrasive bottom, or the rounded element adhered to the top disc. Whiting teaches a grinding disc system (embodiment of fig 5A; col 5, lines 1-16) including a top disc (12A) having an abrasive top (abrasive properties described col 3, lines 4-10), and a bottom disc (14A) having a continuous uninterrupted abrasive bottom and a second surface (fig 5a), wherein a shaft (34A) is adhered to the top disc (col 5, lines 5-16; adhesive can be used to adhere the discs and the shaft). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a bottom disc having a continuous uninterrupted abrasive bottom and an abrasive top surface to the system of Hurst in order to achieve the predictable result of providing an abrasive surface completely covering the shaft so the shaft does not mark the workpiece during grinding and providing the system with multiple abrasive abilities as taught by Whiting (col 5, lines 1-4; used for cutting and abrading). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adhere the discs and shaft of Hurst together in order to achieve the predictable result of permanently attaching the discs and shaft together as taught by Whiting (col 5, lines 5-16).
Regarding claim 3, Hurst, as modified, teaches all the elements of claim 1 as described above. Hurst and Whiting further teaches the top disc, middle disc, and bottom disc are connected by adhesive and pressed together (as discussed above, Whiting teaches adhesive bonding between discs).
Regarding claim 4, Hurst, as modified, teaches all the limitations of claim 3 as described above. Hurst does not teach a particular diameter of the aperture of the middle disc or top disc. However, it has been held that changes in relative dimension are within the skill of a person having ordinary skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the apertures and washer the with claimed diameters, as the changes in size do not perform differently and can be easily selected by a person having ordinary skill in the art based on the desired workpiece and working conditions of the tool.
Regarding claim 5, Hurst, as modified, teaches all the limitations of claim 4 as described above. Hurst further teaches the rounded element having an outside diameter of ¾ inches and inside diameter (corresponding to the diameter of the shaft where rounded element meets it) of ¼ inches (col 4, lines 13-15). 
Regarding claim 9, Hurst, as modified, teaches all the limitations of claim 5 as described above. Hurst further teaches the middle wheel is a cut off wheel (as the disc is abrasive, it is capable of cutting). 
Regarding claim 10, Hurst, as modified, teaches all the limitations of claim 1 as described above. Hurst further teaches a tool configured to be connected to the shaft (col 3, lines 8-12; tightened to electric drill).
Regarding claim 11, Hurst, as modified, teaches all the limitations of claim 1 as described above. Hurst further teaches the shaft is one piece (indicated by continuous hash marks on shaft 10) with a ¼” shaft and a ¾” outer diameter of the rounded element at one end (col 4, lines 13-15; diameters of shaft 14 and rounded element 15).
Regarding claim 12, Hurst, as modified, teaches all the limitations of claim 10 as described above. Hurst does not teach the bar having one or more threads receivable by the tool. Whiting teaches a bar having threads (fig 5a; 34A; col 5, lines 11-16) receivable by a tool (shown in fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide threads to the bar of Hurst, achieving the predictable result of allowing connection to the desired tool as taught by Whiting (col 2, line 66- col 3, line 3). 
Regarding claim 21, Hurst teaches a grinding disc system consisting of two discs including a top disc (25) and a middle disc (24), the top disc having a top and a second surface (bottom facing surface), the top disc having a continuous sized aperture (28) therethrough, the middle disc (24) having an abrasive edge (col 3, lines 18-21; entire disc is abrasive), the middle disc having a continuous uninterrupted aperture (26) therethrough wherein an entirety of the aperture in the middle disc is of larger size than the aperture in the top disc (fig 6); and a single piece shaft (10), the shaft having a rounded element (15) positioned into the aperture of the middle disc (col 3, lines 3-7), the shaft having a bar (14) connected to the rounded element and positioned through and attached to the top disc, the shaft not extending past the middle disc in the downward direction (fig 6). Hurst does not teach the top disc having an abrasive top (but does teach the wheel may be abrasive or non-abrasive; col 2, lines 71-72), a bottom disc having an abrasive bottom, or the shaft adhered to the top disc. Whiting teaches a grinding disc system (embodiment of fig 5A; col 5, lines 1-16) including a top disc (12A) having an abrasive top (abrasive properties described col 3, lines 4-10), and a bottom disc (14A) having a continuous uninterrupted abrasive bottom and a second surface (fig 5a), wherein a shaft (34A) is adhered to the top disc (col 5, lines 5-16; adhesive can be used to adhere the discs and the shaft). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a bottom disc having a continuous uninterrupted abrasive bottom and an abrasive top surface to the system of Hurst in order to achieve the predictable result of providing an abrasive surface completely covering the shaft so the shaft does not mark the workpiece during grinding and providing the system with multiple abrasive abilities as taught by Whiting (col 5, lines 1-4; used for cutting and abrading). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adhere the shaft to the top disc of Hurst together in order to achieve the predictable result of permanently attaching the discs and shaft together as taught by Whiting (col 5, lines 5-16). 
Response to Arguments
Applicant's arguments filed 8 Sep 2021 have been fully considered but they are not persuasive. Applicant argues that Whiting does not teach an entirety of the aperture in the middle disc being larger than the aperture in the top disc. However, the newly relied upon Hurst reference teaches this limitation as detailed above (aperture 26 in middle disc is larger than aperture 28 in top disc). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723